Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: a locking mechanism, in claims 1, and 95, and 101; 
an actuator, in claims 1, 90, 97, 98; and a friction system, in claim 101.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 
Claim 93
93. The endoscope system of claim 1, wherein the suction tube is connected to a vacuum source; and wherein a suction valve is connected between the vacuum source and the suction tube such that when the suction tube is extended, the suction tube is connected by the suction valve to [[a]] the vacuum source and when the suction tube is retracted, the suction tube is disconnected by the suction valve from the vacuum source.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
Claim 1
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an endoscope system comprising: 
an endoscope comprising a tubular member, a sheath, and at least one irrigation channel; and
an aspiration assembly comprising an extendable suction tube, an actuator, and a locking mechanism (a pair of gear racks discussed in Para [0017], [0078]; or a friction system comprising  unlocking button 1010B, handle portion 1020B, a spring and interlocking ridges and 
the extendable suction tube is removably coupled along the outer surface of the sheath of the tubular member and adapted to, under the control of the actuator, move axially beyond the distal end of the tubular member; 
the actuator is coupled to the suction tube to extend or retract the suction tube with respect to the distal end of the endoscope when the actuator is actuated, and 
the locking mechanism is configured to removably attach the extendable suction tube at various axial positions along the outer surface of the sheath and lock the extendable suction tube at a fixed position, along with the remaining features of claim 1.

Vazales (US 20140150782 A1) is overcome in view of amendment dated 08/13/2021.  The structure of the claim is modified by the amendment which makes the amendment overcome Vazales. For example, inter alia, the following portion included in the claim amendment of 08/13/2021 is not disclosed by Vazales -
“the sheath extending circumferentially around the tubular member and having an outer surface extending from the proximal end of the tubular member to the distal end of the tubular member and the one or more irrigation channels inside the sheath and extending from the proximal end of the tubular member to the distal end of the tubular member; wherein the extendable suction tube is removably coupled along the outer surface of the sheath”.
Okada (US 20100048992 A1) discloses an endoscope system comprising: 
an endoscope comprising a tubular member , a sheath, and at least one irrigation channel; the tubular member extending from a proximal end to a distal end; the sheath extending 

Sullivan (US 9451951 B2) teaches pair of gear racks to move a sheath at different position but there is no motivation to modify Okada by Sullivan  because Okada already has a pair of racks 160a, 160b which are used to provide a rotational motion (Para [0102]) not linear movement. Further, there is no reason to lock Okada’s guide tubes (guide tubes 4a, 4b) in a fixed position.
Claim 101
In view of applicant’s comments on page 6, “a friction system” recited in claim 101 has been interpreted under 112(f) as comprising unlocking button 1010B, handle portion 1020B, a spring and interlocking ridges and groves described in para [0187], or equivalent thereof. Accordingly, previous 112 (d) rejection has been withdrawn.










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        



/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795